Title: From Thomas Jefferson to Pierre Charles L’Enfant, 14 March 1802
From: Jefferson, Thomas
To: L’Enfant, Pierre Charles


            Sir
              Washington Mar. 14. 1802.
            Your letter of the 12th. is at hand. immediately on the reciept of the former one I referred it to the board of Commissioners, the authority constituted by law for originating whatever proceedings respecting this city have been confided by the legislature to the Executive. their opinion, which I approved, was that they could only renew to you the offer formerly made with the approbation of General Washington, and they undertook to do this. for any thing else, the powers of the legislature are alone competent, and therefore your application to them was the only measure by which it could be obtained. Accept my respects & best wishes.
            Th: Jefferson
          